Case 1:18-ap-01127-MT               Doc 2 Filed 12/19/18 Entered 12/19/18 14:23:47                           Desc
                                    Main Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA


 Akhoian Enterprises, Inc., dba Mr. Rooter                 Case No. SV 17-10017-MT
 Plumbing                                                  Adversary No. 18-01127-MT

                                     Debtor (s)            Chapter 7
 Akhoian Enterprises, Inc., dba Mr. Rooter
 Plumbing a California Corporation; John
 Akhoian, an Individual; and Tamar                                  NOTICE OF AND ORDER FOR
 Akhoian, an Individual                                              STATUS CONFERENCE

 Plaintiff (s)
                      vs.
 First-Citizens Bank&Trust Co, a
 North Carolina Corp; KI, LLC, a
 California Limited Liability Co;
 Kravitz, LLC a Delaware Limited
 Liability Co; Louis Kravitz&Assoc,
 Inc., a California Corp; Kravitz Inc.,
 a California Corp; Ascensus, Inc., a
 Delaware Corp; and
 DOES 1 to 20, inclusive,
         * * T H E P AR T I ES LI ST E D AB O VE . YO U AR E D I R E C T ED T O SE R VE T H I S N O T I C E O N AN Y
O T H E R I N T E R E ST E D P AR T I E S* *

        An application for removal was filed with this Court on 12/11/18 . Pursuant to Local

Bankruptcy Rule      9027-1 notice is hereby given that a Status Conference will be held on

January 16, 2019 at 10:00 A.M. , in Courtroom 302, 3rd Floor, U. S. Bankruptcy Court , San

Fernando Valley Division, 21041 Burbank Blvd., W oodland Hills, CA 91367 to consider the

aforementioned application and to determine the status of this case, at which time you are ORDERED

to appear. Failure of counsel to appear may result in adverse action being taken by the court. Please

notice all interested parties.




DATED:      December 19, 2018                                           BY ORDER OF THE COURT
                                                                        KATHLEEN CAMPBELL
                                                                        CERETTO, CLERK
                                                                        U. S. BANKRUPTCY COURT
                                                                        BY: Emma Gonzalez
                                                                               Courtroom Deputy Clerk
 Case 1:18-ap-01127-MT           Doc 2 Filed 12/19/18 Entered 12/19/18 14:23:47    Desc
                                 Main Document     Page 2 of 2



                           C ER T IFICAT E O F SER VICE BY MAIL



 I hereby certify that a copy of this Notice and Order for Status
 Conference was mailed to the parties below on December 19, 2018 .



                                                  JON E. CERETTO, CLERK
                                                  U. S. BANKRUPTCY COURT


                                                    BY:     Emma Gonzalez
                                                          Courtroom Deputy Clerk
Richard D. Burstein
Brutzkus Gubner
21650 Oxnard Street, Suite 500
Woodland Hills, CA 91367

 OFFICE OF THE U.S. TRUSTEE
 - - via electronic mail - -
